DISSENTING OPINION OF
GALBRAITH, J.
The opinion of the majority of the court reiterates the novel doctrine of “a transition period,” referring to the period of time between the signing of the Joint Resolution annexing the Ha*86waiian Islands to the United States, July 7th, 1898, and the taMng effect of the Organic Act, June 14, 1900, during which time, it is claimed, the islands were neither an independent sovereignty nor a part of the United States, and were somewhat in the condition referred to by Milton in the following lines:- — -
“So here the archangel paused
Betwixt the world destroy’d and the world restored * * *
Then, with transition sweet, new speech resumes.”
—p. L. XII 5.
and maintains the position to support which, it seems, the phrase was coined, to wit, that during this period the Constitution of the United States had no force or effect in the Hawaiian Islands. From this doctrine and position I most respectfully dissent. My reasons for so doing are set out at length in the opinion of the court in Ex parte Edwards, page 33 ante, and it will be unnecessary to repeat them here. However, as the dissenting opinion in the Edwards case is relied on as authority for denying the principal contention of the defendant in this case, I am constrained to state that the authorities relied on, it seems, do not clearly support the contention claimed for them in such dissenting opinion.
The quotation from the speech of Daniel Webster is clearly in point, but it is not a controlling authority, particularly so when it is remembered that the words quoted were uttered in the heat and passion of a political debate in the Senate of the United States. It is possibly a sufficient answer to this authority to state that John C. Calhoun, at the same time and place, maintained the opposite view and supported the same with equal learning and ability, and that seven years later, (1856), the Supreme Court of the United States approved of the views advocated by Mr. Calhoun and disapproved of those supported by Mr. Webster, and quoted in the dissenting opinion in the Edwards case. Scott v. Sandford, 19 How. 450.
The case of United States v. Dawson (15 How. 467) is not an authority against the opinion of .the court in the Edwards case. The only question presented and decided in that case was one of *87jurisdiction — whether a defendant should be tried in the Eastern or "Western District of Arkansas for a crime against the United States committed in the Indian country known as the Indian Territory, the court deciding that the “sixth amendment of the constitution, respecting the place of trial, applies only to crimes committed in the states.” This case was decided at the December term, 1853, and if it can be said to support the contention claimed, it is clearly in conflict with the opinions of the same court expressed at a much later date. Springville v. Thomas, 166 U. S. 707, decided April 26th, 1897; American Pub. Co. v. Fisher, 166 U. S. 464, decided April 12th, 1897, and Thompson v. Utah, 170 U. S. 346, decided April 25th, 1898, squarely hold that the fifth and sixth amendments do apply to the territories of the United States.
The case of Talton v. Mayes (163 U. S. 376), on which much stress is laid, is clearly not an authority against but is one in support of the opinion in the Edwards case. It is expressly conceded in the Edwards case that the first ten amendments of the Constitution do not apply to the states and this Mayes case holds that the fifth amendment does not apply to the state governments but that it is operative on “federal powers created by and springing from the Constitution of the United States.” It would clearly follow that the limitations contained in said amendment are a restriction on the powers of the Congress of the United States in legislating for any territory subject to its immediate jurisdiction.
All that I contend for in this case and all that was decided in the Edwards case, it seems, is expressly admitted by Judge Townsend whose opinion, it is claimed, strongly confirms the views expressed in the dissenting opinion.
“It may be admitted,” says Townsend, Judge, “that the constitutional guarantees of civil rights would apply to the territory under the sovereignty but not a part of the United States. Certain civil rights which we believe belong to every one are erystalized into the negative provisions of our Constitution in order to prevent any wrongful and improper use of our power, and these may be held to control our power wherever it reaches. These considerations may be found to limit us in governing any territory.” Goetze v. United States, 103 Fed. 85.
*88One of the “civil rights” which Judge Townsend asserts belongs to every one and which is “crystalized into the negative provisions of our Constitution” is the right of every citizen or subject of the United States charged with crime, except impeachment, to demand a trial by jury. It is now settled beyond controversy that the “jury trial” provided for by the Constitution is a jury as constituted at common law, of twelve freeholders, “without just exception, and of the visne or neighborhood,” and that a unanimous verdict is absolutely essential to a conviction.
Webster v. Reid, 11 How. 437-460; Am. Pub. Co. v. Fisher, 166 U. S. 464-468; Springville v. Thomas, Ib. 707; Thompson v. Utah, 170 U. S. 343.
This being true it clearly follows that the defendant, having been convicted by the concurrence of only nine jurors, was denied his constitutional right of a trial by jury and that his conviction was illegal and void. Holding the views I do on this question, it is not necessary to express an opinion on the other questions decided by the court in the opinion.